Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          Nos. 04-14-00232-CR
                                               04-14-00233-CR &
                                               04-14-00234-CR

                                          The STATE of Texas,
                                               Appellant

                                                     v.

                                            Ricardo GARZA,
                                                Appellee

                      From the County Court at Law No. 15, Bexar County, Texas
                             Trial Court Nos. 413042, 413041, & 413040
                          The Honorable Michael La Hood, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 11, 2014

MOTION TO DISMISS GRANTED; DISMISSED FOR WANT OF JURISDICTION

           Appellant the State of Texas filed a motion to dismiss these appeals for want of jurisdiction.

After the trial court clarified its original order, it was clear the appeals are from an order

transferring venue to another county, which the State admits it may not appeal. See TEX. CODE

CRIM. PROC. ANN. art. 44.01(a) (West Supp. 2013). Accordingly, the State’s motion to dismiss

the appeals for want of jurisdiction is granted and the appeals are dismissed. See TEX. R. APP. P.
                                                    04-14-00232-CR, 04-14-00233-CR & 04-14-00234-CR


42.2(a). We order the clerk of this court to immediately issue the mandates. See TEX. R. APP. P.

18.1(c).


                                                PER CURIAM

Do Not Publish




                                              -2-